UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY Investment Company Act file number 811-21410 THE WEITZ FUNDS (Exact name of registrant as specified in charter) 1125 South 103rd Street, Suite 200 Omaha, Nebraska 68124 (Address of principal executive offices) Weitz Investment Management, Inc. The Weitz Funds 1125 South 103rd Street, Suite 200 Omaha, Nebraska 68124 (Name and Address of Agent for Service) Registrant’s telephone number, including area code: 402 391-1980 Date of fiscal year end: March 31 Date of reporting period: December 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. VALUE FUND SCHEDULE OF INVESTMENTS • DECEMBER 31, 2013 • (UNAUDITED) COMMON STOCKS — 72.5% Shares Value Consumer Discretionary — 18.6% Cable & Satellite — 7.9% DIRECTV* $ Liberty Global plc - Series C* Internet & Catalog Retail — 4.5% Liberty Interactive Corp. - Series A* Multiline Retail — 2.5% Target Corp. Movies & Entertainment — 2.2% The Walt Disney Co. Advertising — 1.5% Omnicom Group, Inc. Information Technology — 16.0% Software — 4.6% Microsoft Corp. Oracle Corp. Semiconductors — 3.1% Texas Instruments, Inc. Internet Software & Services — 3.0% Google, Inc. - CL A*(c) IT Services — 2.7% Accenture plc - CL A Fidelity National Information Services, Inc. Computers & Peripherals — 2.6% Hewlett-Packard Co. Health Care — 12.3% Pharmaceuticals — 8.1% Valeant Pharmaceuticals International, Inc.* Endo Health Solutions Inc.* Health Care Services — 4.2% Express Scripts Holding Co.* Laboratory Corp. of America Holdings* Financials — 9.8% Property & Casualty Insurance — 4.3% Berkshire Hathaway, Inc. - CL B* Commercial Banks — 3.0% Wells Fargo & Co. Insurance Brokers — 2.5% Aon plc - CL A Energy — 7.0% Oil & Gas Exploration & Production — 7.0% Range Resources Corp. Apache Corp. Southwestern Energy Co.* Principal amount or shares Value Industrials — 4.2% Aerospace & Defense — 2.2% TransDigm Group, Inc. $ Air Freight & Logistics — 2.0% United Parcel Service, Inc. - CL B Materials — 3.2% Construction Materials — 1.7% Martin Marietta Materials, Inc. Industrial Gases — 1.5% Praxair, Inc. Consumer Staples — 1.4% Beverages — 1.4% Diageo plc - Sponsored ADR Total Common Stocks (Cost $461,944,962) CASH EQUIVALENTS — 27.3% U.S. Treasury Bills — 22.8% U.S. Treasury Bills, 0.03% to 0.09%, 1/09/14 to 5/22/14(a) $ Money Market Funds — 4.5% Wells Fargo Advantage Government Money Market Fund - Institutional Class 0.01%(b) Total Cash Equivalents (Cost $305,802,150) Total Investments in Securities (Cost $767,747,112) Options Written — 0.0% ) Other Assets Less Other Liabilities — 0.2% Net Assets — 100.0% $ Net Asset Value Per Share $ Expiration Shares date/ subject OPTIONS WRITTEN* Strike price to option Value Covered Call Options Google, Inc. - CL A March 2014/$1,100 $ ) Total Options Written (premiums received $241,871) $ ) * Non-income producing (a) Interest rates presented represent the yield to maturity at the date of purchase. (b) Rate presented represents the annualized 7-day yield at December 31, 2013. (c) Fully or partially pledged as collateral on outstanding written options. See Notes to Schedule of Investments PARTNERS VALUE FUND SCHEDULE OF INVESTMENTS • DECEMBER 31, 2013 • (UNAUDITED) COMMON STOCKS — 71.2% Shares Value Consumer Discretionary — 24.8% Cable & Satellite — 7.9% Liberty Global plc - Series C* $ DIRECTV* Internet & Catalog Retail — 4.3% Liberty Interactive Corp. - Series A* Liberty Ventures - Series A* Textiles, Apparel & Luxury Goods — 3.7% Iconix Brand Group, Inc.* Hotels, Restaurants & Leisure — 3.0% Interval Leisure Group, Inc. Broadcasting — 2.8% Liberty Media Corp. - Series A* Multiline Retail — 2.0% Target Corp. Movies & Entertainment — 1.1% Live Nation Entertainment, Inc.* Information Technology — 15.6% Internet Software & Services — 4.4% Google, Inc. - CL A* XO Group, Inc.* Software — 3.6% Microsoft Corp. Oracle Corp. Electronic Equipment & Instruments — 3.3% FLIR Systems, Inc. Semiconductors — 3.0% Texas Instruments, Inc. IT Services — 1.3% Fidelity National Information Services, Inc. Financials — 12.7% Property & Casualty Insurance — 3.9% Berkshire Hathaway, Inc. - CL B* Mortgage REITs — 3.2% Redwood Trust, Inc. Commercial Banks — 3.1% Wells Fargo & Co. Insurance Brokers — 2.5% Aon plc - CL A Health Care — 9.7% Pharmaceuticals — 4.9% Valeant Pharmaceuticals International, Inc.* Health Care Services — 4.8% Express Scripts Holding Co.* Laboratory Corp. of America Holdings* Principal amount or shares Value Energy — 5.4% Oil & Gas Exploration & Production — 5.4% Apache Corp. $ Southwestern Energy Co.* Range Resources Corp. Materials — 1.9% Construction Materials — 1.9% Martin Marietta Materials, Inc. Industrials — 1.1% Aerospace & Defense — 1.1% TransDigm Group, Inc. Total Common Stocks (Cost $434,921,946) CASH EQUIVALENTS — 28.7% U.S. Treasury Bills — 25.0% U.S. Treasury Bills, 0.03% to 0.09%, 1/09/14 to 5/22/14(a) $ Money Market Funds — 3.7% Wells Fargo Advantage Government Money Market Fund - Institutional Class 0.01%(b) Total Cash Equivalents (Cost $298,373,308) Total Investments in Securities (Cost $733,295,254) Other Assets Less Other Liabilities — 0.1% Net Assets — 100.0% $ Net Asset Value Per Share $ * Non-income producing (a) Interest rates presented represent the yield to maturity at the date of purchase. (b) Rate presented represents the annualized 7-day yield at December 31, 2013. See Notes to Schedule of Investments PARTNERS III OPPORTUNITY FUND SCHEDULE OF INVESTMENTS • DECEMBER 31, 2013 • (UNAUDITED) COMMON STOCKS — 73.1% Shares Value Consumer Discretionary — 27.1% Cable & Satellite — 7.8% DIRECTV* $ Liberty Global plc - Series C* (b) Internet & Catalog Retail — 4.9% Liberty Interactive Corp. - Series A* (b) Liberty Ventures - Series A* (b) Broadcasting — 4.8% Liberty Media Corp. - Series A* (b) Cumulus Media, Inc. - CL A* Textiles, Apparel & Luxury Goods — 3.2% Iconix Brand Group, Inc.* Movies & Entertainment — 2.5% Live Nation Entertainment, Inc.* Hotels, Restaurants & Leisure — 2.2% Interval Leisure Group, Inc. Advertising — 1.7% National CineMedia, Inc. Financials — 11.9% Commercial Banks — 3.7% Wells Fargo & Co.(b) Mortgage REITs — 3.5% Redwood Trust, Inc.(b) Property & Casualty Insurance — 3.2% Berkshire Hathaway, Inc. - CL B* (b) Insurance Brokers — 1.5% Aon plc - CL A(b) Health Care — 11.4% Pharmaceuticals — 7.9% Valeant Pharmaceuticals International, Inc.* (b) Endo Health Solutions Inc.* Health Care Services — 3.5% Laboratory Corp. of America Holdings* (b) Express Scripts Holding Co.* Information Technology — 10.6% Software — 3.2% Oracle Corp. Microsoft Corp. 35,266,400 Semiconductors — 3.0% Texas Instruments, Inc. Internet Software & Services — 2.0% Google, Inc. - CL A* (b) XO Group, Inc.* Shares Value Electronic Equipment & Instruments — 1.5% FLIR Systems, Inc. $ IT Services — 0.9% CACI International, Inc. - CL A* Energy — 5.4% Oil & Gas Exploration & Production — 4.9% Apache Corp.(b) Range Resources Corp.(b) Southwestern Energy Co.* Oil & Gas Refining & Marketing — 0.5% World Fuel Services Corp. Industrials — 3.9% Aerospace & Defense — 3.2% TransDigm Group, Inc.(b) Commercial Services & Supplies — 0.4% The ADT Corp. Machinery — 0.3% Intelligent Systems Corp.* # † Materials — 2.3% Construction Materials — 2.3% Martin Marietta Materials, Inc.(b) Consumer Staples — 0.5% Personal Products — 0.5% Avon Products, Inc. Total Common Stocks (Cost $479,891,081) EXCHANGE TRADED FUNDS — 1.5% ProShares Short 20+ Year Treasury Fund* (Cost $15,848,839) Expiration Shares PUT date/ subject OPTIONS* — 0.0% Strike price to option Put Options Ishares Russell Midcap Fund Feb. 2014 / $140 Ishares Russell Midcap Fund Feb. 2014 / $146 S&P 500 Index Jan. 2014 / $1,650 S&P 500 Index March 2014 / $1,800 Total Put Options (premiums paid $1,878,714) PARTNERS III OPPORTUNITY FUND SCHEDULE OF INVESTMENTS • (CONTINUED) CASH EQUIVALENTS — 26.6% Shares Value Wells Fargo Advantage Government Money Market Fund - Institutional Class 0.01%(a) (Cost $294,183,302) $ Total Investments in Securities (Cost $791,801,936) Due From Broker(b) — 8.4% Securities Sold Short — (8.3%) ) Options Written — (0.7%) ) Other Liabilities in Excess of Other Assets — (0.6%) ) Net Assets — 100.0% $ Net Asset Value Per Share - Institutional Class $
